DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        HERBERT BENEDICT,
                            Appellant,

                                    v.

                          LETA BENEDICT,
                             Appellee.

                              No. 4D18-1243

                          [November 1, 2018]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Andrea Ruth Gundersen, Judge; L.T.
Case No. FMCE 07-04313 (41)(93).

  Herbert Benedict, Sebring, pro se.

    Stephen J. McDonald of McDonald & Crawford, P.A., Fort Lauderdale,
for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.